DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 7-13, 15-20 are pending.
Claims 1, 5, 7-13, 15-20 have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 12, recites “a leg rest coupled to the seat pan, the seat pan comprising: a leg frame; and a leg support.”  It would appear that this is intended to state “the leg rest comprising” as the leg frame and leg support are part of the leg rest and the term “leg rest” is not recited anywhere else in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20110005545) (translation attached).  Kim discloses a seat sub-assembly comprising: a frame (fig. 3a: 30) comprising four frame segments, the four frame segments defining a perimeter of the frame and defining a receiving area (the frame is square with a receiving area formed therein for portion 23 of the foam cushion 20); and a foam support (fig. 3a: 10, 20, 40 may be considered the foam support together or just 20) coupleable to the frame for receiving a load on the seat sub-assembly, dissipating at least half of the load, and dispersing a portion of the load through the frame, wherein the foam support is positioned within the receiving area of the frame (fig. 4 shows portion 23 is within the foam), wherein a body of the foam support is larger than the receiving area, wherein the frame is positioned in a groove in the body of the foam support (fig. 4: 24) and each of the four frame segments of the frame is encompassed by the foam support within the groove (paragraph 0046 states that “encompassing the bottom frame 214 can include partially surrounding the bottom frame” and as such the frame is considered at least encompassed by 20, but also by the combination of 20 and 40 forming the “cushion support”).
As concerns claim 5, Kim discloses wherein the foam support comprises: a foam structural layer (fig. 3a: 20; lines 112, 113: 20 is a reinforcing cushion with a smaller elasticity than 10)  for dissipating the load; a foam comfort layer (fig. 3a: 10) coupled to the foam structural layer for providing a cushion; and a covering (fig. 1b: 50) for encompassing the foam structural layer and the foam comfort layer to provide protection to the foam structural layer and the foam comfort layer.
	As concerns claim 7, Kim discloses wherein the foam structural layer includes a reinforcing grid having a series of ridges (fig. 3a: 22) and gaps such that the foam structural layer provides greater support to an area of the seat sub-assembly closer to the ridges than the gaps.
	As concerns claim 8, Kim discloses wherein the foam structural layer comprises at least one of neopor, polyolefin, ethylene-vinyl acetate ("EVA"), polyethylene, polyform, polyurethane (line 121: cushion is urethane or memory foam), or ethafoam.
	As concerns claim 9, Kim discloses wherein the foam support is a structural foam that is molded, machined, formed, or otherwise constructed to act as a load-bearing part of the seat sub-assembly (the foam support bears the load of the seated user).
	As concerns claim 10, Kim discloses wherein the foam is configured to support one or more support cushions (fig. 3a: 10).
	As concerns claim 19, Kim discloses a method comprising: assembling a frame (fig. 3a: 30) for a component of a seat assembly and such that the frame defines a receiving area (within the square frame), the frame comprising four frame segments defining the receiving area (30 is square); generating a foam support (fig. 3a: 10, 20, 40; or just 20) capable of supporting at least half of a load exertable on the component; and coupling the foam support to the frame to allow the foam support to disperse a portion of the load through the frame by positioning the foam support within the receiving area of the frame (fig. 4: 23 is positioned within the receiving area), wherein a body of the foam support is larger than the receiving area, and wherein the frame is positioned in a groove in the body of the foam support (fig. 4: 24) and each of the four frame segments of the frame is encompassed by the foam support within the groove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lucien (US 4,534,594).  Kim teaches wherein generating the foam support comprises at least one of molding, machining, forming, or constructing a structural foam that includes a foam structural layer (fig. 3a: 20) to act as a load-bearing part of the passenger seat and a foam comfort layer (fig. 3a: 10) for providing a cushion to a passenger seated in the seat assembly.  
	Kim does not teach wherein the seat assembly is a passenger seat for an aircraft.  However, Lucien teaches an aircraft passenger seat (fig. 1: 2).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to use the cushion and frame design of Kim on an aircraft seat such as Lucien, in order to provide the same comfort and structural rigidity to an aircraft passenger.
 
Allowable Subject Matter
Claims 11- 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Lucien, Hall, Doy and Kim collectively teach a seat assembly comprising a seat pan, a seat back and a leg rest each including a frame and foam support.  However, there is no teaching, suggestion or motivation to combine and/or modify the prior are, absent hindsight, to include the foam of the back support and leg rest positioned in a receiving area of the respective frame and including a groove in the support for the frame element and where the bottom frame comprises 4 frame elements defining the sitting area with each of the elements encompassed by the foam of the bottom support. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, or the claims have been indicated as allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636